Citation Nr: 1511901	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  11-09 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than bipolar disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. McCurdy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.

The Veteran testified before the undersigned Veterans Law Judge in January 2015.  A transcript of the hearing is of record.  After the claims were certified to the Board, additional evidence was submitted by the Veteran.  During the hearing, on the record, the Veteran waived RO consideration of the additional evidence.  Accordingly, it has been reviewed by the Board in rendering this decision.

In light of the Court of Appeals for Veterans Claims (Court) holding in Clemmons v. Shinseki, 23 Vet. App. 1 (2009), the Veteran's claim was recharacterized as listed above, entitlement to service connection for an acquired psychiatric disorder.  As emphasized in Clemmons, though a Veteran may only seek service connection for PTSD, the Veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  However, the Veteran has pursued service connection for bipolar disorder separately.  The instant appeal will not include that disability. 

The issue of entitlement to service connection for an acquired psychiatric disorder other than bipolar disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic right ankle disability was not noted during active duty service, degenerative arthritis of the right ankle was not diagnosed within one year of service discharge, and the preponderance of the evidence fails to establish an etiological relationship between the Veteran's degenerative arthritis of the right ankle and her active service.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by service, nor can it be presumed to be related to active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The record reflects that prior to the initial adjudication of the claim, the Veteran was notified via letter dated in March 2009 of the criteria for establishing service connection, the evidence required in this regard, and hers and VA's respective duties for obtaining evidence.  Notice of how VA determines disability ratings and effective dates was included.  This letter accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.  

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, service personnel records, and VA treatment records are in the file.  No outstanding evidence has been identified that has not otherwise been obtained.

The Veteran indicated that she had additional treatment at the VA facility in Lake City, Florida.  A formal finding of the unavailability of those records was provided to the Veteran and she was given an opportunity to provide her own copies of the medical records.  She did not do so. 

No VA medical examination or medical opinion has been obtained in response to the claim of entitlement to service connection for a right ankle disability.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the current disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

As will be further discussed below, the Board has determined that the evidence does not establish an in-service event, injury, or disease relating to the Veteran's current right ankle disability.  The Veteran testified that her current right ankle problem did not manifest until three years after service.  Further, her contention that the rigors of active service caused or aggravated her current right ankle arthritis is unsupported by any competent medical evidence.  The second and third elements of the McLendon test have not been met.  The service and post-service VA and private medical records presently associated with the claims file provide sufficient evidence to decide the claim.  The absence of a clinical examination addressing the right ankle disability claim does not constitute a breach of the VA's duty to assist.

Additionally, the Veteran was provided an opportunity to set forth her contentions during a January 2015 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the DRO or VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

Here, during the Board hearing, the undersigned VLJ identified the issues on appeal.  Also, information was solicited regarding the Veteran's alleged disabilities and whether there were any outstanding medical records.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim" were also fully explained.  See Bryant, 23 Vet. App. at 497.  The record was also left open after the Board hearing so the Veteran could submit additional medical evidence.  Additional treatment records were obtained and the Veteran waived regional office consideration of that evidence.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Thus, based on the foregoing, the Board finds that no additional assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §3.303 (2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); arthritis is a qualifying chronic disease/disability.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

III. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's VA treatment records include an MRI of the right foot from February 2015 showing focal advanced dorsal talonavicular degeneration and spurring with small subchondral changes and degenerative edema.  The note also indicates the Veteran had past issues of subtalar joint arthritis.  Accordingly, the requirements for Shedden element (1) have been met. 

The Veteran's service treatment records are absent of complaint or treatment for a right ankle disability.  Indeed, during the Veteran's January 2015 hearing, she indicated that she did not start having problems with her ankle until 1996, about 3 years after service.  She also denied having any specific injury.  The requirements for Shedden element (2) have not been met. 

As for Shedden element (3), a nexus, the Veteran contends that the rigors of military service, to include marching, caused her to development her right ankle arthritis or somehow aggravate a congenital defect of the ankle, which was not identified until she left active service.  The record was then held open to permit her the opportunity to speak with her private care provider to see if he would author an opinion that supported this theory.  No medical evidence/opinion has been submitted.  

Thus, notwithstanding the lack of evidence of in-service incurrence, the Board further finds a lack of medical evidence of a nexus between the current degenerative changes in the Veteran's right ankle and her period of active service, or Shedden element (3).  The Board has considered the statements of the Veteran that her right ankle disability is related to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, diagnosing a right ankle injury and its etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Orthopedic conditions are not the types of conditions that are readily amenable to mere lay diagnosis or probative comment regarding their etiology, as the evidence shows that diagnostic testing and other specific findings are needed to properly assess and diagnose any disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Further, there is no medical or lay evidence of any degenerative arthritis or related symptoms of the right ankle arising within one year subsequent to service discharge.  A radiology report from July 1995 indicates that views of the right ankle AP and lateral resulted in the impression of a "normal right ankle".  As this is over 2 years after service discharge, the Board finds that arthritis in the Veteran's right ankle did not develop within the presumptive provisions found within 38 C.F.R. §§ 3.307 and 3.309 and presumptive service connection is not warranted.  

The Board has considered the benefit of the doubt principle.  However, as the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a right ankle disability is denied.


REMAND

The Veteran underwent a VA examination in December 2010 regarding her claim for entitlement to service connection for PTSD.  The examiner opined that the Veteran did not meet the criteria for PTSD.  However, VA treatment records as recent as February 2015 indicate that the Veteran is diagnosed with PTSD and is to follow up with mental health.  Additionally, the Veteran's personnel records indicate she was stationed in a combat zone during her active service.  As such, an in-service stressor has been conceded.  This was not clear in the examination report.

The Court has held that, once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4) (2014).  An opinion should be obtained to reconcile the examiner's finding that the Veteran does not meet the criteria for PTSD and the continued treatment for PTSD.  Additionally, an opinion regarding the etiology of any identified acquired psychiatric disorders, other than bipolar disorder, should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Obtain VA clinical records pertaining to the Veteran's claimed acquired psychiatric disorder, including PTSD, for the period from February 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and her representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records. 

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and etiology of her claimed acquired psychiatric disorder(s), other than bipolar disorder.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner (a VA psychologist or psychiatrist) for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder, examination of the Veteran, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, and, if so, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PTSD is the result of any in-service claimed events discussed below.

In rendering such determination, the examiner is instructed that the Veteran alleges that she was exposed to the following stressors during her period of active service while serving in Saudi Arabia: (1) She could hear bombings; (2) She drove through areas hit by Scuds and observed the destruction; (3) She experienced generalized fear being in a war zone.  

The VA examiner should determine whether any of the stressors claimed by the Veteran are related to her fear of hostile military or terrorist activity under 38 C.F.R. § 3.304(f)(3) (2014).  Thereafter, the VA examiner should confirm whether any of the claimed stressors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s).  If a diagnosis of PTSD is deemed appropriate, the examiner must identify the specific stressor(s) underlying the diagnosis, and should comment upon the link between the current symptomatology and the Veteran's claimed stressor(s).

For purposes of the above paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

If the examiner determines that the clinical evidence does not support a diagnosis of PTSD, to include that the claimed stressors do not support the diagnosis, the examiner should list all diagnosed psychiatric disorders, other than bipolar disorder, and specifically state whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed psychiatric disorder had its onset in service or is otherwise etiologically related to the Veteran's service, including the described in-service stressor incidents.  The examiner should acknowledge and reconcile the findings located in the VA treatment records, including the December 2010 VA examination and the Veteran's lay statements asserting a causal relationship between her claimed acquired psychiatric disorder and events during active service.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4. Upon completion of the above, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the supplemental statement of the case in July 2012.  If the benefit sought on appeal remains denied, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


